Title: From Benjamin Franklin to Ferdinand Grand, 16 March 1779
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Sir
Passy March 16 1779
I find in my Bill Book, that I accepted on the 19 of february, the following Congress Bills drawn in favour of Wm. Dennie, Dollars 600, 12, 600, 30, 120, 12, 120. These Bills were probably Part of a Number sent by the said Dennie to Mess. J. Williams & ——— Moylan; and as one of the Vessels he wrote by is known to have been taken, it is suspected they have been presented on Acct. of the Captors who may have counterfeited the Indorsements of Williams or Moylan. I request therefore that you will stop Payment of these Bills till I have had an Opportunity of examining such Indorsements. I have the Honor to be &c
M. Grand.
